Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 18 August 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                        
                            Sir
                            Head Quarters Dobbs’s Ferry 18th Augt 1781.
                        
                        I have been honored with your Excellency’s favor of the 14th—Inclosed is the Copy of the latest intelligence
                            I have recd from Genl Forman from which it appears that Admiral Graves was off the Hook on the 16th Inst. I have the honor
                            to be Yr Excellency’s Most obt and hble servt.

                    